Exhibit 10.2

NOTE: Stock options granted to members of the Managing Committee (“Optionees”)
of U.S. Bancorp (the “Company”) on and after January 1, 2015 will have the terms
and conditions set forth in each Optionee’s grant summary (the “Grant Summary”),
which can be accessed on the Morgan Stanley Benefit Access Website at
www.benefitaccess.com (or the website of any other stock plan administrator
selected by the Company in the future). The Grant Summary may be viewed at any
time on this Website, and the Grant Summary may also be printed out. In addition
to the individual terms and conditions set forth in the Grant Summary, each
stock option will have the terms and conditions set forth in the form of
Non-Qualified Stock Option Agreement below. As a condition to each stock option
grant, Optionee accepts the terms and conditions of the Grant Summary and the
Non-Qualified Stock Option Agreement.

U.S. BANCORP

NON-QUALIFIED STOCK OPTION AGREEMENT

THIS AGREEMENT, together with the Grant Summary which is incorporated herein by
reference (collectively, the “Agreement”), sets forth the terms and conditions
of a stock option for the purchase of common stock of the Company, par value
$0.01 per share (the “Common Stock”), granted to Optionee by the Company. The
grant of the Option is pursuant to the Company’s Amended and Restated 2007 Stock
Incentive Plan, which was approved by shareholders on April 20, 2010 (the
“Plan”), and is subject to its terms. Capitalized terms not defined in the
Agreement shall have the meaning ascribed to such terms in the Plan.

The Company and Optionee agree as follows:

 

1. Grant of Option

Subject to the terms and conditions of the Plan and the Agreement, the Company
grants Optionee the right and option (the “Option”) to purchase all or any part
of an aggregate of the number of shares of Common Stock set forth in Optionee’s
Grant Summary at the exercise price per share set forth in the Grant Summary.
The date of grant of the Option (the “Grant Date”) and the expiration date of
the Option (the “Expiration Date”) also are set forth in Optionee’s Grant
Summary. The Option is not intended to be an incentive stock option within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended.

 

2. Vesting of Exercise Rights; Forfeiture; Expiration

(a) Time Based Vesting Conditions; Expiration. Subject to the terms and
conditions of the Agreement, the Option (or a portion thereof) shall vest and
may be exercised on or after the date or dates set forth in Optionee’s Grant
Summary (each such date, a “Scheduled Vesting Date”) if Optionee remains
continuously employed by the Company or an Affiliate of the Company until the
applicable Scheduled Vesting Date. Except as otherwise provided in the
Agreement, if Optionee ceases to be an employee of the Company or any Affiliate
prior to an applicable Scheduled Vesting Date, any portion of the Option that
has not previously become vested in accordance with the Grant Summary shall be
immediately and irrevocably forfeited. Vested Options shall terminate and shall
no longer be exercisable at the close of business on the Expiration Date, or on
such earlier date as provided in this Section 2.



--------------------------------------------------------------------------------

(b) Accelerated Vesting of Exercise Rights Upon Death. Notwithstanding the
vesting provisions contained in Section 2(a), and subject to the other terms and
conditions of the Agreement, if Optionee dies while in the employ of the Company
or any Affiliate, then the vesting of the Option will accelerate upon the death
of Optionee, and the Option will be fully exercisable in whole or in part at any
time up to the earlier of (i) the last day of the three-year period commencing
on the date of Optionee’s death and (ii) the Expiration Date of the Option. The
Option may be exercised by the personal representatives or administrators of
Optionee or by any Person or Persons to whom the Option has been transferred by
will or the applicable laws of descent and distribution.

(c) Continued Vesting of Exercise Rights Upon Retirement or Disability.
Notwithstanding the vesting provisions contained in Section 2(a), and subject to
the other terms and conditions of the Agreement, upon the Retirement (as defined
in Section 9) or Disability (as defined in Section 9) of Optionee, the unvested
portion of the Option at the time of such Retirement or Disability shall not be
forfeited, and instead will become exercisable in accordance with the terms of
the Agreement as though such Retirement or Disability had never occurred.
Notwithstanding the foregoing, if Optionee shall die following Disability or
Retirement (but prior to the Expiration Date of the Option), then the unvested
portion of the Option at the time of Optionee’s death, if any, will become
exercisable in its entirety immediately upon Optionee’s death, and the Option
will be exercisable in whole or in part by the personal representatives or
administrators of Optionee, or by any Person or Persons to whom the Option has
been transferred by will or the applicable laws of descent and distribution, at
any time up to the earlier of (i) the last day of the three-year period
commencing on the date of Optionee’s death and (ii) the Expiration Date of the
Option.

(d) Extended Period to Exercise Option Following Early Retirement. If Optionee’s
employment is terminated by reason of Early Retirement (as defined in
Section 9), Optionee may exercise the portion of the Option that was vested on
the date of such termination of employment at any time up to the earlier of
(i) the last day of the three-year period commencing on the date of such
termination of employment and (ii) the Expiration Date of the Option. If
Optionee shall die following Early Retirement (but prior to the termination or
expiration of the Option as determined in accordance with the immediately prior
sentence), the personal representatives or administrators of Optionee, or the
Person or Persons to whom the Option has been transferred by will or the
applicable laws of descent and distribution, may exercise the Option in
accordance with the provisions of this Section 2(e).

(e) Accelerated Vesting of Exercise Rights Upon Qualifying Termination.
Notwithstanding the vesting provision contained in Section 2(a), and subject to
the other terms and conditions of the Agreement, if Optionee’s employment is
terminated pursuant to a Qualifying Termination (as defined in Section 9), the
vesting of the Option will be accelerated and the Option may be exercised in
full immediately upon such Qualifying Termination. Further, upon a Qualifying
Termination, Optionee shall have the right to exercise the Option for a period
of one year following such Qualifying Termination; provided, however, that no
provision of this Section 2(e) shall shorten the period in which the Option may
be exercised in the event of death, Disability, Retirement or Early Retirement
as provided herein; and, provided further, that no Option shall be exercisable
after the Expiration Date of the Option.

(f) Termination for Cause. If Optionee’s employment is terminated for Cause (as
defined in Section 9), the Option shall be terminated in its entirety and shall
not be exercisable at any time on or after the date of the misconduct.

 

2



--------------------------------------------------------------------------------

(g) Exercise of Option Following Termination of Employment for any Reason other
than Cause, Death, Disability, Retirement, Early Retirement or Qualifying
Termination. If Optionee’s employment shall be terminated for any reason other
than Cause, death, Disability, Retirement, Early Retirement or a Qualifying
Termination, Optionee may exercise the Option, to the extent that the Option was
exercisable by Optionee on the date of the termination of employment, at any
time up to the earlier of (i) 90 days after such termination and (ii) the
Expiration Date of the Option.

(h) Forfeiture upon Violation of CNS Agreement. Notwithstanding any other
provisions in this Agreement, if Optionee violates the terms of the CNS
Agreement, the Option shall terminate in its entirety and may no longer be
exercised by Optionee (or by any representative or administrator of Optionee or
any transferee of the Optionee by will or the applicable laws of decent and
distribution) at any time on or after the occurrence of any such violation.

 

3. Special Risk-Related Cancellation Provisions

Notwithstanding any other provision of the Agreement, if at any time subsequent
to the Grant Date the Committee determines, in its sole discretion, that
Optionee has, (i) failed to comply with Company policies and procedures,
including its Code of Ethics and Business Conduct, (ii) violated any law or
regulation, (iii) engaged in negligent or willful misconduct, or (iv) engaged in
activity resulting in a significant or material control deficiency under the
Sarbanes-Oxley Act of 2002, and such failure, violation, misconduct or activity
(A) demonstrates an Inadequate Sensitivity (as defined below) to the inherent
risks of Optionee’s business line or functional area, and (B) results in, or is
reasonably likely to result in, a material adverse impact (whether financial or
reputational) on the Company or Optionee’s business line or functional area, all
or part of the Option granted under the Agreement that has not yet become vested
(i.e. the portion that has not yet become exercisable) at the time of such
determination may be cancelled, and, if so cancelled, all or such part of the
Option will not become exercisable. “Inadequate Sensitivity” means Optionee has
engaged in imprudent activities that subject the Company to risk outcomes in
future periods, including risks that may not be apparent at the time the
activities are undertaken.

 

4. Securities Law Compliance

The exercise of all or any portion of this Option shall only be effective at
such time that the sale of Common Stock issued pursuant to such exercise will
not violate any state or federal securities or other laws. The Company is under
no obligation to effect any registration of the stock subject to the Option
under the Securities Act of 1933 or to effect any state registration or
qualification of such Common Stock. The Company may, in its sole discretion,
defer the effectiveness of any full or partial exercise of the Option in order
to ensure that the issuance of stock upon exercise will be in compliance with
federal or state securities laws and the rules of the New York Stock Exchange or
any other exchange upon which the Company’s Common Stock is traded.

 

5. Method of Exercise of Option

Subject to the foregoing, the Option may be exercised in whole or part from time
to time by contacting Morgan Stanley (or any other stock plan administrator
selected by the Company in the future) in accordance with procedures established
by the Company. Information about exercising the Option can be accessed at
USBnet (HRConnection) or www.USBankHR.com, or such other resource as established
by the Company. When exercising the Option, the number of shares as to which the
Option is being exercised must be specified, and the purchase price

 

3



--------------------------------------------------------------------------------

(together with all federal, state, local, and foreign taxes required to be
withheld) must be paid. By exercising the Option, Optionee agrees that, as a
condition to any exercise of the Option, the Company may require Optionee to
enter into an arrangement providing for the payment by Optionee to the Company
of any tax withholding obligation of the Company arising by reason of the
exercise of the Option. To the extent permitted under the option exercise
procedures established by the Company and in effect at the time of exercise,
Optionee may pay the purchase price (i) by check or other authorized money
transfer; (ii) by delivery (through attestation) of already-owned Shares having
a Fair Market Value (as defined in the Plan) on the exercise date equal to the
applicable exercise price, which Shares are owned free and clear of any liens,
claims, encumbrances or security interests; or (iii) such other means as
permitted under the procedures established by the Company and in effect at the
time of exercise. For this purpose, already-owned Shares must have been owned by
Optionee for a minimum of six months prior to the date of exercise of the
Option.

 

6. Income Tax Withholding

In order to comply with all applicable federal, state, local and foreign income
and payroll tax laws or regulations, the Company or an Affiliate may take such
action as it deems appropriate to ensure that all required withholdings with
respect to taxes, which are the sole and absolute responsibility of Optionee,
are withheld or collected from Optionee. By acceptance and exercise of the
Option, Optionee authorizes the Company or an Affiliate to take such actions,
which may include, but are not limited to: (i) withholding from proceeds of the
sale of Shares acquired upon exercise of the Option, or withholding a portion of
the Shares otherwise to be delivered upon exercise of the Option, in each case
such Shares having a Fair Market Value not in excess of the minimum amount of
tax required to be withheld; (ii) withholding from Optionee’s wages or other
cash compensation paid to Optionee by the Company or an Affiliate; and
(iii) permitting Optionee to deliver shares of Common Stock (other than the
Shares issuable upon exercise of the Option) having a Fair Market Value equal to
the amount of tax required to be withheld, which shares must have been owned by
Optionee for a minimum of six months prior to the date of exercise of the
Option.

 

7. Miscellaneous

(a) The Agreement shall not give Optionee any right with respect to continuance
of employment with the Company or any Affiliate, nor will it interfere in any
way with the right of the Company or any Affiliate to terminate such employment
at any time. In addition, the Company or any Affiliate may at any time dismiss
Optionee from employment, free from any liability or claim under the Plan. The
holder of the Option will not be deemed to be the holder of any shares subject
to the Option unless and until the Option has been exercised and the purchase
price of the shares purchased has been paid.

(b) Except pursuant to terms approved by the Committee, the Option may not be
transferred, except by will or the laws of descent and distribution to the
extent provided in Section 2, and during Optionee’s lifetime the Option is
exercisable only by Optionee (or by Optionee’s guardian or legal representative
in the case of disability).

(c) In the event that any dividend or other distribution (whether in the form of
cash, shares of Common Stock, or other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Common
Stock or other securities of the Company or other similar corporate transaction
or event affecting the stock subject to the Option would be reasonably likely to
result

 

4



--------------------------------------------------------------------------------

in the diminution or enlargement of any of the benefits or potential benefits
intended to be made available under the Option (including, without limitation,
the benefits or potential benefits of provisions relating to the term, vesting
or exercisability of the Option, and any “change in control” provision), the
Committee shall, in order to prevent such diminution or enlargement of any such
benefits or potential benefits, adjust any or all of (i) the number and type of
shares (or other securities or other property) subject to the Option and
(ii) the exercise price with respect to the Option; provided, however, that the
number of shares covered by the Option shall always be a whole number, and
provided further that any such adjustment will comply with Treasury Regulation
Section 1.409A-1(b)(5)(v)(D) to the extent applicable . Without limiting the
foregoing, if any capital reorganization or reclassification of the capital
stock of the Company, or consolidation or merger of the Company with another
corporation, or the sale of all or substantially all of the Company’s assets to
another corporation, shall be effected in such a way that holders of the
Company’s Common Stock shall be entitled to receive stock, securities, cash or
other assets with respect to or in exchange for such shares, Optionee shall have
the right to purchase and receive upon the basis and upon the terms and
conditions specified in the Agreement and in lieu of the shares of the Common
Stock of the Company immediately available for purchase and receivable upon the
exercise of the Option, with appropriate adjustments to prevent diminution or
enlargement of benefits or potential benefits intended to be made available
under the Option, such shares of stock, other securities, cash or other assets
as would have been issued or delivered to Optionee if Optionee had exercised the
Option and had received such shares of Common Stock prior to such
reorganization, reclassification, consolidation, merger or sale. The Company
shall not effect any such consolidation, merger or sale unless prior to the
consummation thereof the successor corporation (if other than the Company)
resulting from such consolidation or merger or the corporation purchasing such
assets shall assume by written instrument the obligation to deliver to Optionee
such shares of stock, securities, cash or other assets as, in accordance with
the foregoing provisions, Optionee may be entitled to purchase or receive.

(d) The Company shall at all times during the term of the Option reserve and
keep available such number of shares of the Company’s Common Stock as will be
sufficient to satisfy the requirements of the Agreement.

(e) The Option is issued pursuant to the Plan and is subject to its terms. The
Plan is available for inspection during business hours at the principal office
of the Company. In addition, the Plan can be accessed on the Morgan Stanley
Benefit Access Website at www.benefitaccess.com (or the website of any other
stock plan administrator selected by the Company in the future).

 

8. Venue

Any claim or action brought with respect to this Award shall be brought in a
federal or state court located in Minneapolis, Minnesota.

 

9. Definitions

(a) “Affiliate” shall be defined as defined in Rule 12b-2 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

(b) “Announcement Date” means the date of the public announcement of the
transaction, event or course of action that results in a Change in Control.

 

5



--------------------------------------------------------------------------------

(c) “Cause” means (A) the continued failure by Optionee to substantially perform
Optionee’s duties with the Company or any Affiliate (other than any such failure
resulting from Optionee’s Disability) after a demand for substantial performance
is delivered to Optionee that specifically identifies the manner in which the
Company believes that Optionee has not substantially performed Optionee’s
duties, and Optionee has failed to resume substantial performance of Optionee’s
duties on a continuous basis, (B) gross and willful misconduct during the course
of employment (regardless of whether the misconduct occurs on the Company’s
premises), including, without limitation, theft, assault, battery, malicious
destruction of property, arson, sabotage, embezzlement, harassment, acts or
omissions which violate the Company’s rules or policies (such as breaches of
confidentiality), or other conduct which demonstrates a willful or reckless
disregard of the interests of the Company or its Affiliates or (C) Optionee’s
conviction of a crime (including, without limitation, a misdemeanor offense)
which impairs Optionee’s ability substantially to perform Optionee’s duties with
the Company.

(d) “Change in Control” means any of the following occurring after the date of
the Agreement:

 

  (A) The acquisition by any Person (as defined in Section 9(h)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 35% or more of either (1) the then outstanding shares of Common Stock (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that, for purposes of this clause (A), the following acquisitions shall
not constitute a Change in Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by a
subsidiary of the Company or any employee benefit plan (or related trust)
sponsored or maintained by the Company or a subsidiary of the Company (a
“Company Entity”) or (iv) any acquisition by any corporation pursuant to a
transaction which complies with clause (i), (ii) or (iii) of this clause (A); or

 

  (B) Individuals who, as of the Grant Date, constitute the Company’s Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors (except as a result of the death, retirement
or disability of one or more members of the Incumbent Board); provided, however,
that any individual becoming a director subsequent to the date of the Agreement
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, (1) any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Incumbent Board, (2) any director designated by or on
behalf of a Person who has entered into an agreement with the Company (or which
is contemplating entering into an agreement) to effect a Business Combination
(as defined in Section 9(d)(C)) with one or more entities that are not Company
Entities or (3) any director who serves in connection with the act of the Board
of Directors of increasing the number of directors and filling vacancies in
connection with, or in contemplation of, any such Business Combination; or

 

6



--------------------------------------------------------------------------------

  (C) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock or the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding any
Company Entity or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Business Combination; or

 

  (D) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(e) “Disability” means qualifying for and receiving disability benefits under
the Company’s long-term disability programs as in effect from time to time.

(f) “Early Retirement” means termination of employment (other than for Cause) by
a Person who is age 55 or older and has had 10 or more years of employment with
the Company or its Affiliates following such Person’s most recent date of hire
by the Company or its Affiliates.

(g) “Notice of Termination” means a written notice which sets forth the date of
termination of Optionee’s employment.

(h) “Person” shall be defined as defined in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act.

(i) “Qualifying Termination” means a termination of Optionee’s employment with
the Company or its Affiliates by the Company for any reason other than Cause
within 12 months following a Change in Control, provided that such a termination
will not be a Qualifying Termination if:

 

  (A) the Company has notified Optionee in writing more than 30 days prior to
the Announcement Date that Optionee’s employment is not expected to continue for
more than 12 months following the date of such notification, and Optionee’s
employment is in fact terminated within such 12-month period; or

 

7



--------------------------------------------------------------------------------

  (B) Optionee has announced in writing, prior to the date the Company provides
a Notice of Termination to Optionee, that Optionee intends to terminate his or
her employment.

(j) “Retirement” means the termination of employment (other than for Cause) by a
Person who is age 59 1/2 or older and has had 10 or more years of employment
with the Company or its Affiliates following such Person’s most recent date of
hire by the Company or its Affiliates.

2015 Form of Non-Qualified Stock Option Agreement for MC members -FINAL

 

8